COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-17-00109-CR


STEPHEN DAVIS                                                        APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE

                                     ----------

          FROM THE 6TH DISTRICT COURT OF DENTON COUNTY
                    TRIAL COURT NO. F15-2152-16

                                     ----------

                         MEMORANDUM OPINION1

                                     ----------

      Appellant Stephen Davis appeals his conviction and his twenty-five-year

sentence for intoxication assault.2 We affirm.

      A grand jury indicted Davis for intoxication assault. The indictment alleged

that while operating a car in a public place while intoxicated, he had crashed into


      1
       See Tex. R. App. P. 47.4.
      2
       See Tex. Penal Code Ann. § 49.07(a) (West 2011).
a woman’s car and had caused her serious bodily injury.           For sentence-

enhancement purposes, the indictment also alleged that he had two prior felony

convictions.

      At a jury trial, Davis pleaded not guilty.   After considering the parties’

evidence and arguments, the jury found him guilty. The jury also found that he

had used a deadly weapon—the car—while committing the offense.              After

hearing more evidence and arguments concerning Davis’s punishment, the jury

assessed twenty-five years’ confinement.3      The trial court sentenced him

accordingly, and he brought this appeal.

      Davis’s appointed appellate counsel has filed a motion to withdraw and a

brief under Anders v. California, representing that “any appeal . . . would be

wholly frivolous.” 386 U.S. 738, 744–45, 87 S. Ct. 1396, 1400 (1967). Counsel’s

brief and motion meet the requirements of Anders by presenting a professional

evaluation of the record and demonstrating why there are no arguable grounds

for relief. See id.; In re Schulman, 252 S.W.3d 403, 406–12 (Tex. Crim. App.


      3
        Davis pleaded true to the indictment’s sentence-enhancement allegations.
His pleas of true, standing alone, were sufficient to support the enhancement of
his sentencing range. See Wilson v. State, 671 S.W.2d 524, 525 (Tex. Crim.
App. 1984); see also Ex parte Rich, 194 S.W.3d 508, 513 (Tex. Crim. App. 2006)
(reciting the general rule “that a plea of true to an enhancement paragraph
relieves the State of its burden to prove a prior conviction alleged for
enhancement and forfeits the defendant’s right to appeal the insufficiency of
evidence to prove the prior conviction”).        With Davis’s two prior felony
convictions, the minimum sentence in the enhanced range was twenty-five years,
which is the punishment that the jury assessed. See Tex. Penal Code Ann.
§ 12.42(d) (West Supp. 2017).


                                           2
2008) (orig. proceeding) (analyzing the effect of Anders). We gave Davis an

opportunity to file a pro se response to counsel’s brief, and he did so. The State

has not filed a brief.

      Once an appellant's court-appointed attorney files a motion to withdraw on

the ground that an appeal is frivolous and fulfills the requirements of Anders, we

must independently examine the record. See Stafford v. State, 813 S.W.2d 503,

511 (Tex. Crim. App. 1991).      Only then may we grant counsel’s motion to

withdraw. See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).

      We have carefully reviewed the record, counsel’s brief, and Davis’s pro se

response. We agree with counsel that this appeal is frivolous and without merit;

we find nothing in the record that might arguably support the appeal.        See

Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005); see also

Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex. Crim. App. 2006). Accordingly, we

grant counsel’s motion to withdraw and affirm the trial court’s judgment.



                                                   /s/ Wade Birdwell
                                                   WADE BIRDWELL
                                                   JUSTICE

PANEL: KERR, PITTMAN, and BIRDWELL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: April 12, 2018




                                         3